Exhibit 10 2010 Non-Employee Directors’ Stock Plan 1.Establishment of Plan; Purpose.ENB Financial Corp (the “Corporation”) hereby establishes the ENB Financial Corp 2010 Non-Employee Directors’ Stock Plan (the “Plan”).The purpose of the Plan is to provide non-employee directors of the Corporation and The Ephrata National Bank (the “Bank”) with a convenient method of acquiring shares of the Corporation’s common stock, $0.20 par value per share (“Common Stock”).The board of directors of the Corporation believes that increasing the financial interest in the Corporation of directors of the Corporation and the Bank will create a unity of purpose and identity and will be beneficial to the growth of the Corporation and the Bank.Subject to appropriate adjustment as required in connection with any change in the capital structure of the Corporation, a maximum of 50,000 shares of Common Stock will be available under the Plan. 2.Eligibility.Any person who serves as a member of the board of directors of the Corporation or the Bank but who is not a salaried employee or officer of the Corporation or Bank (a “Non-Employee Director”) is eligible to participate in the Plan.A Non-Employee Director will be eligible to become a participant in the Plan on the first day of the individual’s term as a Non-Employee Director. 3.Election to Participate.Non-Employee Directors may elect to participate in the Plan by signing a written election on a form provided by the Corporation for that purpose and submitting it to the Corporation, directed to the attention of the Chairperson of the Corporation’s Compensation Committee.The participant may elect to have up to 100% (whole percentages only) of the director’s fees payable to the participant under the Corporation’s and Bank’s compensation policies for directors in effect from time to time rounded down to the nearest cent (“Director’s Compensation”) paid in shares of Common Stock with the balance to be paid in cash. An election to participate in the Plan will be effective on the date indicated in the acknowledgment of commencement date issued to the participant by the Corporation.Such election may be changed by the Non-Employee Director provided a new election form is submitted at least fifteen days prior to the end of any calendar quarter, effective as of the first day of the following calendar quarter, so long as the change in election does not violate the Corporation’s Insider Trading Policy in effect at the time of the change of election.Depending upon each participant’s election, the percentage of the Director’s Compensation to be paid in Common Stock will be held in an account by the Corporation on behalf of each participant (the “Participant Cash Account”).The Corporation will have no obligation to pay interest on the balances in Participant Cash Accounts. 4.Issuance of Shares.The amounts credited to Participant Cash Accounts at the end of each month will be used to purchase and applied against the purchase price of Common Stock.Each Participant Cash Account will be debited monthly.The purchase price for each share of Common Stock will be the average of the high and low prices per share of Common Stock as quoted on the OTC Bulletin Board (or the closing price if the Corporation’s Common Stock is listed on a securities exchange) on the last business day of each calendar month (“Market Value”) (or, in the event that the common stock is not traded on such date, on the immediately preceding trading date).Stock will be issued by the Corporation directly to the Plan participant once each calendar year in the month of January. The Corporation will maintain an account for each participant reflecting the number of shares of Common Stock deemed to have been purchased each month and to be issued at year-end (the “Participant Stock Account”), calculated by dividing the balance of the Participant Cash Account on the last business day of each calendar month by the Market Value as of that date.No fractional shares will be purchased or issued; instead, any cash balance remaining in a Participant Cash Account after application toward the purchase of the maximum number of whole shares in a given month will be carried over and applied to the purchase price of Common Stock in the next calendar month. Stock will be issued by the Corporation once annually as soon as practicable after the calendar year for the number of shares of Common Stock credited to the Participant Stock Accounts but no later than January 31st.The share certificates will be issued in the name of the Plan participant alone or, at the Plan participant’s written election, in the joint names of the Plan participant and his or her spouse or to a trust created by the participant.Share certificates will be mailed to the Plan participant directly by Registrar and Transfer Company, as transfer agent for the Common Stock.Until the issuance of stock certificates, no right to vote or any other rights as a shareholder (except as expressly provided herein) shall exist with respect to the Common Stock reflected in Participant Stock Accounts.Any cash amounts remaining in Participant Cash Accounts as of the end of each calendar year will be carried forward for investment under the Plan during the next succeeding year unless a participant has terminated his participation in the Plan in which case the Participant Cash Account will be distributed to such person. If the number of shares to be issued under the Plan exceeds the number of available shares, the Corporation shall make a pro rata allocation of the shares remaining available for purchase in as uniform a manner as shall be practicable and it shall determine to be equitable.The remaining balance of the Participant Cash Account shall be returned to the participant as promptly as possible. 5.Termination of Participation; Vesting.A participant will cease to be eligible to participate in the Plan upon termination of service as a Non-Employee Director, whether by reason of death, resignation or otherwise.Participants also may voluntarily elect to cease participation in the Plan by giving written notice of withdrawal to the Corporation. Upon termination of participation (whether by cessation of eligibility, death or voluntary withdrawal), all cash in the Participant Cash Account as of the date of such termination will be returned to the participant as promptly as possible, if living.If the participant is not then living, the balance in the Participant Cash Account will be paid in accordance with the participant’s written election.Upon termination of participation (whether by cessation of eligibility, death or voluntary withdrawal), any stock credited to the Participant Stock Account will be issued to the Plan participant alone or, at the Plan participant’s written election, in the joint names of the Plan participant and his or her spouse, to a trust created by the participant, or, in the case of death, to the participant’s estate or indicated beneficiaries, as promptly as possible.Share certificates will be mailed to the Plan participant directly by Registrar and Transfer Company, as transfer agent for the Common Stock.A participant who has withdrawn from participation in the Plan may, if otherwise eligible, again participate in the Plan by following the procedures specified in Section 3 above.The right to receive the balance of the Participant Cash Account and the right to receive shares of Common Stock represented by the Participant Stock Account will not be subject to forfeiture for any reason. 6.Administration.The Plan shall be administered by the Compensation Committee of the Corporation (the “Committee”).The Committee shall have the authority to adopt rules and regulations for carrying out the Plan and sole and absolute discretion to interpret, construe, and implement the provisions of the Plan.The Committee may obtain such advice or assistance as it deems appropriate from persons not serving on the Committee and may delegate its authority to administer the Plan to persons not serving on the Committee.All determinations and interpretations made by the Committee regarding the Plan will be final, conclusive, and binding on all parties unless otherwise determined by the board of directors of the Corporation.All expenses of administration of the Plan will be paid by the Corporation. 7.Amendment; Termination.The Corporation reserves the right to amend the Plan prospectively or retroactively, in whole or in part, or to terminate the Plan at any time and from time to time, provided that an amendment or termination may not reduce or revoke the balance of a Participant Cash Account or the number of shares of Common Stock accrued and the amounts represented by them in a Participant Stock Account as of the later of the date of adoption of the amendment or the effective date of the amendment or termination.However, the provisions of Section 3 shall not be amended more than once every six months to the extent such restriction is necessary to ensure that Common Stock paid under the Plan are exempt from short-swing profit recovery rules of Section 16(b) of the Securities Exchange Act of 1934, as amended. In the event of a dissolution or liquidation of the Corporation or a Change of Control (as defined below), the Plan will terminate prior to the consummation of such action, unless otherwise provided by the Board of Directors. All cash in the Participant Cash Account and all stock credited in the Participant Stock Account will be handled in the manner described in Section 5 prior to the consummation of the dissolution, liquidation, or Change of Control. A “Change of Control” means the sale of all or substantially all of the Corporation’s assets, or a merger, consolidation or other capital reorganization of the Corporation with or into another corporation, or any other transaction or series of related transactions in which the Corporation’s stockholders immediately prior thereto own less than 50% of the voting stock of the Corporation (or its successor or parent) immediately thereafter. Notice of any Plan amendment will be provided to all current Plan participants within thirty (30) days following the date of such amendment.In addition, the Plan shall terminate automatically on the tenth anniversary of the Effective Date or at any time where the number of shares to be issued under the Plan exceeds the number of reserved shares available for issuance, subject to the allocation described in Section 4. 8.Notice.Any notice under this Agreement will be effective when delivered in person or when sent by certified mail, return receipt requested.The address of the
